-65DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 27, 2022 is acknowledged.
Claims 13-15, 19 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ashton et al. (US 2010/0004614).
With reference to claim 1, Ashton et al. (hereinafter “Ashton”) discloses an absorbent core for an absorbent article comprising an absorbent material [0051], the absorbent core comprising one or more first zones (121b,121c,121d,121e,121f) comprising a first amount of absorbent material and one or more second zones (120b,122b;120c,122c;120d,122d;120e,122e;120f,122f) comprising a second amount of absorbent material [0090], wherein each second zone is at least partly delimited from the other second zones by the one or more first zones (figures 8B-8F) characterized in that the first amount of absorbent material is different than the second amount of absorbent material [0090], each amount of absorbent material being determined as weight per unit area [0089], wherein the one or more second zones form a pattern which is symmetrical with respect to a central longitudinal axis of the absorbent core (figures 8B-8F), wherein the absorbent core comprises two end portions and a central portion therebetween extending parallel to the central longitudinal axis of the absorbent core as shown in the figures.
With respect to the ratio, Ashton discloses an absorbent article having a ratio of a second amount of absorbent material within a second zone to a first amount of absorbent material within a neighboring first zone as set forth in [0099] through the incorporation of Alemany et al. (US 4,834,735).
Alemany  et al. (hereinafter “Alemany”) discloses the recited ratio between 0 and 1 between neighboring first (56) and second (58) zones as set forth in col. 13, lines 65-68 and col. 14, lines 47-49.
The difference between Ashton and claim 1 is the explicit recitation that at least two second zones converge to one point proximal to at least one end portion such to form at least one v-shaped end.


Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art to modify the shape of the zones as desired because Ashton acknowledges that the shape of the different zones may are not limited and may be designed as desired as set forth in [0090]. As such, the general change in design of the elements previously disclosed by the prior art is considered to be within the level of ordinary skill in the art.
With reference to claim 2, Ashton discloses an absorbent core for an absorbent article comprising an absorbent material [0051], the absorbent core comprising one or more first zones (121b,121c,121d,121e,121f) comprising a first amount of absorbent material and one or more second zones (120b,122b;120c,122c;120d,122d;120e,122e;120f,122f) comprising a second amount of absorbent material [0090], wherein each second zone is at least partly delimited from the other second zones by the one or more first zones (figures 8B-8F) characterized in that the first amount of absorbent material is different than the second amount of absorbent material [0090], each amount of absorbent material being determined as weight per unit area [0089], wherein the one or more second zones form a pattern which is symmetrical with respect to a central longitudinal axis of the absorbent core (figures 8B-8F), wherein the absorbent core comprises two end portions and a central portion therebetween extending parallel to the central longitudinal axis of the absorbent core as shown in the figures.


With respect to the ratio, Ashton discloses an absorbent article having a ratio of a second amount of absorbent material within a second zone to a first amount of absorbent material within a neighboring first zone as set forth in [0099] through the incorporation of Alemany (US 4,834,735).
Alemany discloses the recited ratio between 0 and 1 between neighboring first (56) and second (58) zones as set forth in col. 13, lines 65-68 and col. 14, lines 47-49.
The difference between Ashton and claim 2 is the explicit recitation that at least two second zones cross each other at a point of the central portion of the absorbent core. 
Absent any teaching of an unexpected result, it would have been obvious to one of ordinary skill in the art to modify the shape of the zones as desired because Ashton acknowledges that the shape of the different zones may are not limited and may be designed as desired as set forth in [0090]. As such, the general change in design of the elements previously disclosed by the prior art is considered to be within the level of ordinary skill in the art.
With reference to claim 3, see the rejection of claim 2.
With reference to claims 5 and 21, Ashton discloses an absorbent core wherein the absorbent material of the one or more second zones has a second density which is lower than a first density of the absorbent material of the one or more first zones through the incorporation [0130] of Alemany et al. (US 4,834,735) in [0099].
Alemany et al. (hereinafter “Alemany”) discloses an absorbent core that has a zone having a lower average density and basis weight (i.e., second zone) than the remainder of the core (i.e., first zone) as set forth in col. 19, lines 47-54. 
With reference to claims 6 and 22, Ashton discloses an absorbent core wherein the one or more second zones are in the form of one or more continuous or discontinuous lines as shown in figures 8B-8F. 
With respect to claims 7 and 23, Ashton discloses an absorbent core wherein at least two second zones extend along and substantially parallel to said central longitudinal axis at opposing and distal sides thereof as shown in figures 8B-8F. 
As to claims 8-9 and 24, see the rejection of claims 1 and 2.
Additionally, with respect to claim 9, it is again noted that Ashton allows for any number of absorbent zones arranged in a variety of pattern of varying basis weights as set forth in [0092].
With reference to claims 10 and 25, Ashton discloses an absorbent core wherein the one or more second zones are in the form of channels, folding-lines, or combinations thereof through the incorporation [0130] of LaVon et al. (US 5,397,316) in [0099].
LaVon et al. (hereinafter “LaVon”) discloses second zones in the form of channels (30) as set forth in col. 17, line 68 to col. 18, line 2 and as shown in the figures. 
With respect to claims 11 and 12, Ashton discloses an absorbent article selected from the group consisting of diapers, adult incontinence briefs, training pants, diaper holders, liners, sanitary napkins, surgical bandages, sponges, and combinations thereof as set forth in [0003].
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781